ORDER
PER CURIAM.
C.Y. (“Defendant”) appeals from the judgment of the trial court upon his convictions for first-degree tampering, Section 569.080, RSMo 2000,1 and resisting a lawful stop, Section 575.150. Defendant argues the trial court erred in overruling his motion for judgment of acquittal and in finding that he committed what would be *709resisting a lawful stop if he was an adult because there was no substantial evidence to support that charge.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).

. All further statutory references are to RSMo 2000, unless otherwise indicated.